United States Court of Appeals
                     For the First Circuit


No. 14-1328

                     IN RE: BRIAN S. FAHEY,

                             Debtor


                        BRIAN S. FAHEY,

                           Appellant,

                               v.

              MASSACHUSETTS DEPARTMENT OF REVENUE,

                           Appellee.


No. 14-1350

                   IN RE: TIMOTHY P. PERKINS,

                             Debtor


                      TIMOTHY P. PERKINS,

                           Appellant,

                               v.

              MASSACHUSETTS DEPARTMENT OF REVENUE,

                           Appellee.


No. 14-9002

                  IN RE: ANTHONY M. GONZALEZ,
                             Debtor


                      ANTHONY M. GONZALEZ,

                            Appellee,

                               v.

              MASSACHUSETTS DEPARTMENT OF REVENUE.

                           Appellant.


No. 14-9003

                      IN RE: JOHN T. BROWN,

                             Debtor


                         JOHN T. BROWN,

                            Appellee,

                               v.

              MASSACHUSETTS DEPARTMENT OF REVENUE,

                           Appellant.


                          ERRATA SHEET

          The opinion of this Court issued on February 18, 2015
is amended as follows:

         On page 15, line 18, following the word "definition," the
following phrase is inserted: of the word "duly"